FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                             FOR THE TENTH CIRCUIT                          January 7, 2021
                         _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
 MARTEL WHITE,

       Plaintiff - Appellant,
                                                             No. 20-1229
 v.                                              (D.C. No. 1:19-CV-00875-RBJ-NRN)
                                                              (D. Colo.)
 C/O ELIZABETH STEPHENSON; CAPT.
 CLIFFORD GULLIFORD, #10334,

       Defendants - Appellees,

 and

 LT. ELIZABETH WOOD, #13057; 4
 UNNAMED UNKNOWN
 CORRECTIONAL OFFICERS AT
 BUENA VISTA CORRECTIONAL
 FACILITY,

       Defendants.
                         _________________________________

                             ORDER AND JUDGMENT *
                         _________________________________

Before MATHESON, KELLY, and EID, Circuit Judges. **
                  _________________________________




       *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       **
          After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument.
      Plaintiff-Appellant Martel White, a state inmate appearing pro se, appeals from

the district court’s dismissal of his civil rights action seeking damages. 42 U.S.C.

§ 1983; White v. Stephenson, No. 19-cv-00875, 2020 WL 2832380 (D. Colo. June 1,

2020), adopting in part 2020 WL 4511179 (Mar. 24, 2020). Mr. White’s amended

complaint alleged (1) cruel and unusual punishment based a failure to prevent an

attack on him by rival gang members, (2) violations of the Fourteenth Amendment

based on defendants’ failure to initiate and follow the established procedure for

placing him in protective custody, and (3) excessive force in defendants returning

Mr. White to general population and in the use of pepper spray in breaking up a fight

in which Mr. White was the victim. Defendants moved to dismiss or in the

alternative for summary judgment.

      The district court granted Defendants’ motion for summary judgment and

dismissed all claims and the action with prejudice. The district court determined that

Mr. White’s official capacity claims were barred by Eleventh Amendment immunity

and that the John Doe defendants were properly dismissed for want of specific facts

demonstrating excessive force. As for the remaining claims, the district court granted

the named defendants qualified immunity on the grounds that the law was not clearly

established.

      On appeal, Mr. White raises some twenty-three issues in his brief. He objects

to various procedural steps in the course of the lawsuit, takes issue with the district

court’s statement of various facts, and contests whether the district court got it right

that the law was not clearly established. He argues that he has shown constitutional

                                            2
violations given clearly established law, some of which should be obvious without

citations to specific cases. We have reviewed these issues raised and affirm the

district court for substantially the same reasons it relied upon.

        AFFIRMED. We grant Mr. White’s motion to proceed IFP and remind him

that he is obligated to continue making partial payments until the entire fee has been

paid.


                                             Entered for the Court


                                             Paul J. Kelly, Jr.
                                             Circuit Judge




                                            3